Title: From George Washington to Nicholas Cooke, 26 July 1775
From: Washington, George
To: Cooke, Nicholas



Sir
Camp at Cambridge July. 26th 1775.

Yesterday I had an Account that three Men of War and Nine Transports had sailed out of Boston—and in the Evening I received a Note the Copy whereof is inclosed. The great Distress they are in at Boston for fresh Provisions makes it extremely probable they may make some Depredations along the Coasts: I have therefore thought it proper to give you the earliest Notice that the Owners of those Islands and the Inhabitants along the Coasts may take the necessary Precautions for the Security of their Property. At the same Time I must add that the Conduct of this Groves in getting into Boston again immediately renders his Intelligence very suspicious as to their Destination But their Sailing may be depended on—You will Please to make use of this Intelligence under all its Circumstances as you shall

judge most conductive to the publick Good—And believe me to be with great Truth & Regard Sir Your most Obedient very Humble Servt

Go: Washington

